Title: To George Washington from Henry Knox, 10 February 1788
From: Knox, Henry
To: Washington, George



New York 10 February 1788

I thank you my dear Sir for your favor of the 10th of last month which I duly received.
 The constitution has labored in Massachusetts exceedingly more than was expected. The opposition has not arisen from a

consideration of the merits or demerits of the thing itself as a political machine, but from a deadly principle levelled at the existence of all government whatever; The principles of insurgency expanded, and deriving fresh strength and life from the impunity with which the rebellion of last year was suffered to escape.
It is a singular circumstance that in Massachusetts, the property, the ability and the virtue of the state are almost solely in favor of the constitution—Opposed to it are the late insurgents and all those who abetted their designs constituting 4/5ths of the opposition—a few very few indeed well meaning people are joined to them.
The friends of the constitution in that state without overrating their own importance conceived that the decision of Massachusetts would most probably seal the fate of the proposition—They therefore proceeded most cautiously and wisely—debated every objection with the most guarded good nature and candour but took no questions on the several paragraphs and thereby prevented the establishment of parties—This conduct has been attended with the most beneficial consequences—It is now no secret that on the opening of the conventions a majority were prejudiced against it—But the federalists are now well assured that the scale is turned in their favor—The question to approve and ratify in the form contained in the enclosed papers was most probably taken somewhere between the 5th & 8th instant—Although the federalists presume on a majority they do not flatter themselves with a large one—The recommendatory alterations are to be considered as conciliatory propositions, and in no degree militating with an unconditional adoption[.] As the form of ratification, and the propositions for alterations were the mature productions of the federalists, it is probable that they will pass without any material alterations.
Mrs Knox desires me to associate her in the most affectionate respects to you and Mrs Washington. I am my dear Sir Your most obedient humble Servant

H. Knox


Mr Saml Adams seconded Mr Hancocks motion.

